SCHROEDER, Judge,
dissenting.
The majority holds that municipalities, the governmental units closest and most responsive to the varying needs of specific localities in the state, are without authority to require undergrounding of utility lines. This result is, in my view, unfortunate, and unwarranted by our statutes.
There can be no doubt that early Supreme Court cases typified by Phoenix Railway Co. of Arizona v. Lount, 21 Ariz. 289, 187 P. 933 (1920), and State v. Tucson Gas, Electric Light and Power Company, 15 Ariz. 294, 138 P. 781 (1914), held that the Corporation Commission was paramount in all matters affecting public service corporations. The cases further held, that, the legislature could not delegate any matter affecting those corporations to local government unless the legislature specifically and expressly divested the Corporation Commission of such power and transferred it to the local government. But it is equally beyond question that the Supreme Court has since rejected those views. In has held that the Corporation Commission’s exclusive authority is limited to rates, charges or classifications, and that as to all other matters, paramount authority is in the legislature to take what action it deems appropriate. Williams v. Pipe Trades Industry Program of Arizona, 100 Ariz. 14, 409 P.2d 720 (1966); Southern Pacific Co. v. Arizona Corporation Com*458mission, 98 Ariz. 339, 404 P.2d 692 (1965); Corporation Commission v. Pacific Greyhound Lines, 54 Ariz. 159, 94 P.2d 443 (1939).
The central question then comes down to whether the legislature has authorized municipalities to act in this field. I conclude that it has. The principal general statute to be considered is A.R.S. § 9-462.01 pertaining to zoning which provides that municipalities by ordinance may regulate the “use of buildings, structures and land . . ” and “[r]egulate location, height, bulk, number of stories and size of buildings and structures . . .” A.R.S. § 9-462.-01(A)(1) and (3). I find no exemption in this general ordinance for public service corporations, and courts in other jurisdictions have upheld utility line undergrounding requirements under municipal zoning authority. See e. g., Kahl v. Consolidated Gas, Electric Light & Power Co., 191 Md. 249, 60 A.2d 754 (1948); In re Long Island Lighting Company, 49 Misc.2d 717, 268 N.Y. S.2d 366 (1964).
A still more specific grant of authority to “[rjegulate the erection of poles and wires .” is found in A.R.S. § 9-276. Unlike the majority, I do not read this section as limited to poles and wires erected by street railways.
Any doubts, however, which might remain on the question of a town’s authority are in my view dispelled by more recent legislative enactments bearing on the placement of utility lines. Far from usurping the authority of towns in this area as the majority suggests, these statutes expressly recognize the town’s underlying authority. The 1968 legislation to promote conversion of overhead electrical distribution of telephone facilities from poles to underground systems expressly provides that any underground conversion district must first be approved by resolution of the local government. A.R.S. § 40-344(H).
Other recent legislative action in A.R.S. §§ 40-360 to 40-360.12 establishes a “siting committee” with authority over the placement and construction of high voltage transmission lines. These statutes also recognize the authority of municipalities to act with respect to the placement of lines. A.R.S. § 40-360.06(D) provides that the siting committee may contravene local ordinances only if the committee makes specific findings. The statute states:
Any certificate granted by the committee shall be conditioned on compliance by the applicant with ¿11 applicable ordinances, master plans and regulations of the state, a county or an incorporated city or town, except that the committee may grant a certificate notwithstanding any such ordinance, master plan or regulation, exclusive of franchises, if the committee finds as a fact that compliance with, such ordinance, master plan or regulation is unreasonably restrictive and compliance therewith is not feasible in view of technology available.
I find in these statutes clear recognition of the authority of municipalities to act with respect to undergrounding, and I further find no preemptive state policy incompatible with the existing ordinance. In fact, the purpose of the local ordinance complements rather than contradicts the statewide undergrounding legislation.
I am aware that courts considering the validity of ordinances similar to the one at issue here have reached differing results, depending in large measure upon the nature of the specific constitutional and statutory provisions applicable in the various jurisdictions. See for example, the following cases upholding an undergrounding requirement: Kahl v. Consolidated Gas, Electric Light & Power Co., supra; Benzinger v. Union Light, Heat & Power Co., 293 Ky. 747, 170 S.W.2d 38 (1943); Central Me. Power Co. v. Waterville Urban Ren’l. Auth., 281 A.2d 233 (Me.1971). But see: Village of Carthage v. Central New York Telephone & Telegraph Co., 185 N.Y. 448, 78 N.E. 165 (1906); In re Public Service Electric and Gas Co., 35 N.J. 358, 173 A.2d 233 (1961); Cleveland Electric Illuminating Co. v. City of Painesville, 10 Ohio App.2d 85, 226 N.E.2d 145 (1967) (direct conflict between state statute and municipal action). The majority’s decision invalidating this or*459dinance in the circumstances presented here, however, is wholly inconsistent with the overall trend of modern cases which favors undergrounding, see Sleepy Hollow Lake, Inc. v. Public Service Commission, 352 N.Y.S.2d 274, 43 A.D.2d 439 (1974), and which permits local regulation in the absence of clear statewide preemptive policy. See 7 McQuillin, Municipal Corporations, § 24.588 (3d ed. 1968).
I respectfully dissent.